Citation Nr: 0709727	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
foot. 

2.  Entitlement to an initial compensable rating for tinea 
pedis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

VACATUR

The veteran had active duty from May 2000 to January 2002.  

On November 15, 2006, the Board of Veterans' Appeals (Board) 
issued a decision regarding the issues of service connection 
for bilateral flat foot and entitlement to an initial 
compensable rating for tinea pedis.  However, this decision 
was rendered without affording the veteran's representative 
an opportunity to render an informal hearing presentation.   

The representative filed a motion to vacate the decision.  
The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2006).  Therefore, in order to 
assure due process of law and to afford the veteran every 
equitable consideration, the Board's decision of November 15, 
2006 is hereby vacated.  38 U.S.C.A. 7104(a) (West 2002); 38 
C.F.R. 20.904 (2006).  A new decision will be entered on the 
issues as if the November 16, 2006 decision by the Board had 
never been issued.






_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




